1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CLARENCE DAVIS,                                  )   Case No.: 1:18-cv-01694-LJO-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER OVERRULING PLAINTIFF’S
13          v.                                            UNTIMELY OBJECTIONS
                                                      )
14                                                    )   [ECF No. 13]
     UNICOR INDUSTRIES, INC., et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          On February 19, 2019, the undersigned adopt the magistrate judge’s findings and

18   recommendations in full, and the instant action filed pursuant to Bivens v. Six Unknown Federal

19   Narcotics Agents, 403 U.S. 388 (1971), was dismissed for failure to state a cognizable claim for relief.

20   The Court found that Plaintiff’s complaint was barred by the United States Supreme Court’s decision

21   in Ziglar v. Abbasi, __ U.S. __, 137 S.Ct. 1843 (2017).

22          On this same date, Plaintiff filed untimely objections which crossed in the mail with the order

23   adopting the Findings and Recommendations. (ECF No. 13.)

24          The district court’s role in reviewing a magistrate judge’s findings and recommendation is set

25   forth in 28 U.S.C. § 636(b)(1). Section 636(b)(1) states, in relevant part that the district court “shall

26   make a de novo determination of those portions of the … specified proposed findings or
27   recommendations to which objection is made. A judge of the court may accept, reject, or modify, in

28

                                                          1
1    whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

2    636(b)1).

3           The findings and recommendations were served on Plaintiff on January 24, 2019, and noted

4    that any objections were due within fourteen days of service, i.e. February 7, 2019. (ECF No. 9.)

5    Plaintiff’s objections are self-dated February 8, 2019, and are therefore untimely. Nonetheless, even if

6    the objections were timely, Plaintiff’s objections have no merit as he merely argues the merits of his

7    complaint. Plaintiff’s objections present no legal basis to reject or modify the February 19, 2019,

8    order adopting the magistrate judge’s findings and recommendations and dismissing this action for

9    failure to state a cognizable claim. Accordingly, Plaintiff’s objections filed on February 19, 2019, are

10   overruled.

11
12   IT IS SO ORDERED.

13      Dated:     February 20, 2019                        /s/ Lawrence J. O’Neill _____
14                                                UNITED STATES CHIEF DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
